COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:       Edward Muehlner and June Muehlner v. Jean Pierre Convert and
                           Yolande Convert

Appellate case number:     01-21-00067-CV

Trial court case number: 2018-61583

Trial court:               190th District Court of Harris County

       The motion for rehearing is denied.
       It is so ORDERED.

Judge’s signature:     /s/ Peter Kelly
                      Acting for the Court

Panel consists of Justices Kelly, Goodman, and Guerra.


Date: December 13, 2022